                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

ERIC DePAOLA,                                     )
                                                  )
                   Plaintiff,                     )     Case No. 7:17CV00028
                                                  )
v.                                                )     OPINION AND ORDER
                                                  )
HAROLD CLARKE, ET AL.,                            )     By: James P. Jones
                                                  )     United States District Judge
                  Defendants.                     )

      Eric DePaola, Pro Se Plaintiff; Margaret Hoehl O’Shea, Office of the
Attorney General, Richmond, Virginia, for Defendants.

      The plaintiff, Eric DePaola, a Virginia inmate proceeding pro se, filed an

Amended Complaint under 42 U.S.C. § 1983, alleging violations of his rights

related to prison disciplinary proceedings. After review of the record, I conclude

that the defendants’ Motion for Summary Judgment must be granted.

                                  I. BACKGROUND.

      DePaola is an inmate in the custody of the Virginia Department of

Corrections (“VDOC”). 1 At the time these claims arose, he was incarcerated at

Red Onion State Prison (“Red Onion”). The defendants are Harold Clarke, VDOC

Director, A. David Robinson, VDOC Chief of Correctional Operations; Marcus

      1
         This summary of the evidence is undisputed, unless otherwise noted. It is taken
from the verified Complaint and its amendments, the documentation, and audio recording
of the disciplinary proceedings submitted in support of the defendants’ Motion for
Summary Judgment.
Elam, VDOC Western Regional Administrator; Earl Barksdale, former Warden of

Red Onion; and Larry Mullins, Institutional Hearings Officer at Red Onion. On

January 13, 2016, two officers reported to Sergeant Hall their discovery, during a

search of DePaola’s assigned cell, C-514, that a six-inch piece of metal was

missing from the table inside that cell. DePaola was moved to Cell C-501, and

lockdown procedures went into effect.

      On January 15, 2016, an officer served DePaola with a copy of a

Disciplinary Offense Report (“DOR”) charging him with offense code 102,

possession of a weapon or sharpened instrument. According to the DOR, written

by Hall, two officers searching Cell C-514 earlier that day, looking for the metal

shard missing from the table, had found it hidden in “the small crack between the

cell bunk and the wall. The metal was approximately six inches long with a

sharpened tip and was made to be a weapon. No other offender had been housed in

Cell C-514 since January 13, 2016.” Mem. Supp. Mot. Summ. J. Ex. 1, Mullins

Aff., Enclosure B, ECF No. 29-1.

      The DOR advised DePaola of the rights he had under Operating Procedure

(“OP”) 861.1 in preparing for and appearing at a disciplinary hearing on this

charge: the right to an advisor, the right to request witnesses and documentary

evidence, the right to 24-hour notice prior to the hearing, the rights to be present




                                        -2-
and to question witnesses, the right to enter into a penalty offer, and the right to

remain silent. DePaola signed the DOR, indicating that he had been so advised.

      Institutional Hearings Officer (“IHO”) Mullins conducted the disciplinary

hearing on DePaola’s offense code 102 charge on January 29, 2016. DePaola was

present with his staff advisor, Counselor Stewart. DePaola pleaded not guilty. He

asked Mullins to have his hands cuffed differently so that he could take notes

during the hearing to aid in preparing an appeal. Mullins denied the request for

different cuffing as unnecessary and denied DePaola’s request to allow his staff

advisor to take notes on his behalf.

      Mullins next reviewed DePaola’s requests for witness statements and

documentary evidence and denied these requests. DePaola had filed two witness

forms, requesting written statements from inmates Jason Jordan and Bryan Collins.

DePaola believed Jordan, assigned to cell C-520, would testify that he saw

numerous people, including other inmates, enter and exit DePaola’s prior cell, C-

514, during the two days after DePaola was moved to C-501. DePaola believed

Collins, assigned to cell C-513, would testify that while living next door to

DePaola for nearly a year, Collins had “never heard [him] cutting, scraping,

scratching &/or sharpening any metal &/or otherwise any weapon period.” Id. at

Enclosure D, ECF No. 29-1. Mullins found that neither of these witnesses could

have seen inside DePaola’s cell or observed what was done there, by DePaola


                                        -3-
himself or by staff or others who entered the cell during the search process.

Mullins also noted that DePaola could have waited to work at weapon making until

Collins left his cell for a shower or medical appointment.

      DePaola submitted one Documentary Evidence Form, asking for several

items: maintenance logs, cell inspection charts, and work orders for cell C-514;

pictures of the weapon and the cell table; incident reports about the damage to the

cell table; copies of the current and prior OP 861.1 and other procedures; and

surveillance video footage of C-5 pod between January 13 and 15, 2016. Mullins

denied the request for maintenance logs, because such items are restricted for staff

members. He did not address DePaola’s other requests for evidence, stating that

the inmate should have used a separate form to request each item of

documentation. DePaola pointed out that the form gave no such direction. Mullins

then denied his individual requests for different reasons, finding that the

procedures were either available through the prison law library or were restricted

for staff use only; and the video footage, photographs, work orders, and logs were

either not documentary evidence or were restricted for staff use. 2



      2
         The limited uses of Documentary Evidence Form are stated in its introductory
paragraph: “Only written documentary evidence can be requested using this form. Note:
This form shall not be used to obtain information outside of the institution, to obtain
information restricted for security reasons, to request physical evidence, or
otherwise restricted by policy.” Mullins Aff., Enclosure E, ECF No. 29-1.

                                          -4-
      Mullins asked Hall as the reporting officer to make his statement about what

had happened, which closely followed the DOR account. Hall’s officers found on

January 13, 2016, that a metal piece was missing from the table in cell C-514,

where DePaola had been housed for many months.                 When they could not

immediately find the missing piece, they removed DePaola from that cell for

security reasons and continued the search.

      DePaola asked Mullins if he could be impartial. Mullins replied that he met

the VDOC qualifications for an IHO and had performed this function as an

impartial decision maker for years.         Mullins refused to entertain any other

questions on his impartiality. 3

      DePaola then had an opportunity to question Hall. He asked whether inmate

housemen had been inside cell C-514 to clean after he had been moved out of it.

Hall said no, because the unit was on lockdown until after the weapon was found.

Hall explained that during a lockdown, housemen only work in the C pod showers,

and they are locked in the showers while cleaning. Hall admitted that he did not

      3
          DePaola’s Second Amended Complaint alleges that before the hearing, Mullins
told DePaola, “You should’ve taken the plea offer.” Second Am. Compl. 7, ECF No. 18.
When DePaola insisted that he was innocent, Mullins allegedly replied, “Its [sic] your
word verses my officers [sic] word, who do you think I’m going to believe.” Id.
DePaola retorted, “It wouldn’t have been his word versus mine if you would’ve allowed
me my requested witness statements & requested evidence,” and Mullins allegedly said,
“I know, its [sic] funny how that works ain’t it?” Id. After the hearing, when DePaola
said he intended to appeal Mullins’ findings, Mullins allegedly stated, “Go ahead. You’ll
be guilty of the next charge too.” Id.

                                           -5-
work nightshift on January 13, 14, or 15, 2016, but he stated that the same

lockdown procedures applied during the nightshift. Hall stated that two of his

officers, working together, found the weapon hidden between a bunk and the wall

and immediately notified Hall. He then examined the weapon, which he described

as extremely sharp with no handle.

      DePaola made a statement in his defense. He denied that any piece of metal

was missing from his cell table. He claimed that after he was moved to another

cell on another floor, many officers and inmate housemen had entered his prior cell

during the next two days. He also denied any knowledge of the weapon found in

cell C-514 on January 15, 2016.

      Mullins then reviewed the evidence and made his findings, as follows. A

weapon was found. One element of possession of a weapon is finding it within an

inmate’s area of control. After DePaola had been housed in cell C-514 for nearly a

year, officers discovered on January 13, 2016, that a strip of metal was missing

from the table in that cell and transferred DePaola to another cell. No other person

who entered the cell during the next two days could have removed that strip of

metal, because it was already gone. On January 15, 2016, two officers searching

the cell together found a strip of sharpened metal, hidden between a bunk and the

wall, that matched the missing part of the table. Mullins did not find persuasive




                                        -6-
any of DePaola’s arguments that others had had an opportunity to make and hide

that weapon.

      On these findings, Mullins found DePaola guilty of the charge and imposed

a $12.00 fine. DePaola appealed Mullins’ rulings to Warden Barksdale and then to

Regional Administrator Elam, both of whom upheld the finding of guilt.4

      Liberally construing DePaola’s § 1983 Complaint, he claims that Mullins

violated due process by: (1) denying exculpatory and other relevant documentary

evidence DePaola requested; (2) denying the exculpatory witness statements

DePaola requested and allowing Hall to write a disciplinary charge based on an

incident that he had not personally witnessed; (3) displaying “bias/prejudice

toward [DePaola] in re. to the hearing” and refusing questions on that issue; (4)

denying DePaola the opportunity to prepare for his appeal; and (5) “[i]mposing a

forfeiture of funds from [DePaola’s] commissary account, w/o sufficient due

process, &/or ipso facto.” Am. Compl. 3, ECF No. 18. DePaola specifically

complains that because segregation inmates, like him, rarely have prison

employment, disciplinary fines come from money that friends and family have

provided. Moreover, segregation inmates have no access to many items purchased

       4
          Barksdale noted in his appeal response that review of the surveillance camera
footage reflected that one inmate houseman who appeared to be sweeping and mopping
the floor moved in and out of cell D-514 for less than two minutes on January 13, 2016.
For part of that time, an officer was standing beside the cell door. Barksdale stated: “The
Houseman was certainly not in the cell long enough to cut a weapon out of the cell table.”
Mullins Aff., Enclosure F, ECF No. 29-1.
                                            -7-
with fine monies, such as outdoor recreation equipment, magazines or newspapers

for the general population inmates. DePaola contends that the policy allowing

such forfeitures is unconstitutional.

      The defendants filed a Motion for Summary Judgment and a motion to stay

discovery, pending disposition of their argument for qualified immunity. By Order

entered July 30, 2018, I denied their motion to stay discovery and directed them to

respond to DePaola’s discovery requests within thirty days, and gave DePaola

sixty days thereafter to respond to their arguments on summary judgment.

DePaola has chosen not to respond to the defendants’ motion. However, the time

granted for his response has long since passed, and he has never moved for an

extension of time to file such a response.5




      5
          DePaola has expressed dissatisfaction with many of the defendants’ objections
and/or responses to his discovery requests and previously moved to compel additional
responses. The magistrate judge denied his motion, finding that the defendants had
answered the particular discovery requests or had raised valid objections to doing so.
DePaola has filed a “Declaration Pursuant to Rule 56(d) of the Fed. R. Civ. P” and an
“Objection,” ECF Nos. 47 and 49-2, which I construe as an appeal from the magistrate
judge’s order. I have reviewed the record and find no basis to alter those rulings. I also
cannot find that the additional discovery DePaola requested was necessary to his response
on the issues before me on summary judgment, despite his conclusory assertions to the
contrary. See Fed. R. Civ. P. 56(d) (requiring party to show that it “cannot present facts
essential to justify its opposition” to a pending summary judgment motion to warrant
continued discovery proceedings and deferral of consideration of the motion). Therefore,
I will affirm the magistrate judge’s order denying the motion to compel and address the
defendants’ dispositive motion on the record before me.
                                           -8-
                                     II. Discussion.

                       A. Summary Judgment Standard of Review.

       A court should grant summary judgment “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a). “Only [material] disputes over facts that

might affect the outcome of the suit under the governing law will properly preclude

the entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). In short, a motion for summary judgment should be granted when the

proof, taken in the form admissible at trial and resolving all factual doubts in favor

of the non-moving party, would lead a reasonable juror to but one conclusion.6 Id.

at 247-52. I must consider DePaola’s verified Complaint, based on his personal

knowledge, as an affidavit that may, standing alone, defeat the defendants’

summary judgment motion. Williams v. Griffin, 952 F.2d 820, 823 (4th Cir.

1991). 7


       6
          I have previously rejected the defendants’ argument that DePaola’s § 1983
claims about his disciplinary proceedings are barred under Heck v. Humphrey, 512 U.S.
477 (1994). Under Heck, “a state prisoner’s § 1983 action is barred . . . if success in that
action would necessarily demonstrate the invalidity of [that prisoner’s] confinement or its
duration,” unless the prisoner proves that the challenged criminal or disciplinary
conviction has been terminated in his favor. Wilkinson v. Dotson, 544 U.S. 74, 81-82
(2005). The favorable termination requirement in Heck does not apply, however, to
disciplinary conviction challenges involving merely a monetary penalty, rather than a loss
of earned good conduct time. See, e.g., Muhammad v. Close, 540 U.S. 749, 751 (2004)
(per curiam) (finding that Heck’s favorable termination requirement does not apply where
success in § 1983 action “threatens no consequence for [the inmate’s disciplinary]
conviction or the duration of [inmate’s] sentence”).
                                            -9-
                       B. Disciplinary Hearing Due Process.

      The Due Process Clause of the Fourteenth Amendment prohibits a state from

depriving “any person of life, liberty, or property, without due process of law.”

U.S. Const. amend. XIV, § 1. “To state a procedural due process violation, a

plaintiff must (1) identify a protected liberty or property interest and (2)

demonstrate deprivation of that interest without due process of law.” Prieto v.

Clarke, 780 F.3d 245, 248 (4th Cir. 2015). “A liberty interest may arise from the

Constitution itself, by reason of guarantees implicit in the word ‘liberty,’ or it may

arise from an expectation or interest created by state laws or policies.” Wilkinson

v. Austin, 545 U.S. 209, 221 (2005). For purposes of this Opinion, I will assume

without deciding that the disciplinary proceedings at issue subjected DePaola to the

loss of a protected interest,8 and that he was, thus, constitutionally entitled to due

process.




      7
         I have omitted internal quotation marks, alterations, and citations here and
throughout this opinion, unless otherwise noted.
      8
          When a disciplinary penalty does not affect the length of an inmate’s term of
confinement, his constitutionally protected interests are generally limited to freedom
from restraint that imposes atypical and significant hardship on him in relation to the
ordinary incidents of prison life. See Sandin v. Conner, 515 U.S. 472, 484 (1995)
(holding that disciplinary segregation did not present the type of atypical, significant
deprivation in which a state might create a liberty interest). Unless the inmate proves
deprivation of a protected interest, he has no federal right to a particular measure of
procedural protections.

                                          -10-
      “Prison disciplinary proceedings are not part of a criminal prosecution, and

the full panoply of rights due a defendant in such proceedings does not apply.”

Wolff v. McDonnell, 418 U.S. 539, 556 (1974). If such a disciplinary proceeding

subjects the inmate to loss of a constitutionally protected interest, such as earned

good conduct time, or perhaps a portion of property,

      the inmate must receive: (1) advance written notice of the disciplinary
      charges; (2) an opportunity, when consistent with institutional safety
      and correctional goals, to call witnesses and present documentary
      evidence in his defense; and (3) a written statement by the factfinder
      of the evidence relied on and the reasons for the disciplinary action.

Superintendent, Mass. Corr. Inst., Walpole v. Hill, 472 U.S. 445, 454 (1985)

(citing Wolff, 418 U.S. at 563-67).




        Courts have held that a small monetary fine as a penalty for a prison disciplinary
infraction does not involve interests protected by the Constitution. See Bratcher v.
Mathena, No. 7:15CV00500, 2016 WL 4250500, at *1 (W.D. Va. Aug. 10, 2016)
(finding $12 fine did not pose an atypical and significant hardship on the plaintiff in
comparison to the ordinary incidents of prison life); Henderson v. Virginia, No. 7:07-CV-
00266, 2008 WL 204480, at *10 (W.D. Va. Jan. 23, 2008) (same). DePaola and his
family and friends voluntarily placed monies into his inmate trust account, fully notified
by VDOC policies that some of those monies may be removed to pay disciplinary fines.
Thus, I cannot find that the fine imposed on DePaola for the disciplinary conviction in
this case placed any atypical and significant hardship on him in comparison to the
ordinary incidents of prison life. Sandin, 515 U.S. at 484. As a result, he did not possess
a federally protected interest in avoiding the imposition of a monetary fine, and he was
not entitled to federal due process protections before receiving this penalty.

        In addition, because DePaola had adequate post-deprivation remedies under state
tort law, he has no constitutional claim regarding the fine as a property loss. See Hudson
v. Palmer, 468 U.S. 517, 533 (1984). Nevertheless, I will not dismiss his case on the
basis that he had no protected liberty interest at stake when he was fined for the
disciplinary conviction. Rather, I will address his due process claims on the merits.
                                           -11-
      Wolff “did not require either judicial review or a specified quantum of

evidence to support the factfinder’s decision.” Id. at 454. “The requirements of

due process are flexible and depend on a balancing of the interests affected by the

relevant government action.” Id. A deprivation of an inmate’s constitutionally

protected interest “does not comport with “the minimum requirements of

procedural due process . . . unless the findings of the prison disciplinary board are

supported by some evidence in the record.” Id. In other words, “[t]he fundamental

fairness guaranteed by the Due Process Clause does not require courts to set aside

decisions of prison administrators [in disciplinary proceedings] that have some

basis in fact.” Id. at 456. Determining “whether this standard is satisfied does not

require examination of the entire record, independent assessment of the credibility

of witnesses, or weighing of the evidence.” Id. at 455.

      1. Witnesses and Documentary Evidence.

      DePaola first complains that Mullins, as the hearing officer, did not allow

his requested witnesses, documentation, and video footage. It is well established

that “[p]rison officials must have the necessary discretion to keep the hearing

within reasonable limits. . . . [by] refusing to call a witness, whether it be for

irrelevance, lack of necessity, or the hazards presented in individual cases.” Wolff,

418 U.S. at 566. The Supreme Court expressly “stop[ped] short of imposing a

more demanding rule with respect to witnesses and documents.” Id. at 567.


                                        -12-
       Mullins, in his discretion as factfinder, ruled that DePaola’s requested

witnesses were not material to the determination of his guilt or innocence and that

his requested documentation and video was otherwise available to DePaola or was

restricted for staff use only. Mullins’ theory of the case focused on who controlled

cell D-514 when the shard of metal went missing from the table, and that person

was DePaola. He also had the most obvious opportunity to form the metal strip

into a weapon and secret it in the cell. DePaola’s next door neighbor and requested

witness, inmate Collins, was not always inside his cell to overhear DePaola’s

actions, and could not see what DePaola was doing in his cell. Thus, I cannot find

Mullins’ exclusion of this witness’s testimony to be violative of due process. See,

e.g., Brown v. Braxton, 373 F.3d 501, 505 (4th Cir. 2004) (“hearing officers . . .

may decide that legitimate penological interests justify the denial of an individual

inmate’s witness request, and their decisions are not to be lightly second-guessed

by courts far removed from the demands of prison administration”).

       Similarly, a parade of documentation, surveillance camera video,9 and

inmate testimony reflecting merely that many officers and even other inmates

entered cell D-514 between January 13 and 15, 2016, would not have proven

       9
           A disciplinary hearing officer’s decision not to review surveillance video
himself does not constitute a due process violation. Neal v. Casterline, 129 F. App’x
113, 115 (5th Cir. 2005) (unpublished). Moreover, while reviewing DePaola’s
disciplinary appeal, the warden found that the requested video footage verified that it did
not reveal other suspects who could have made and hidden the weapon nor did it
otherwise exonerate DePaola. Mullins Aff., Enclosure F, ECF No. 29-1.
                                           -13-
DePaola innocent of making and hiding the weapon. None of these people was in

control of that cell before the metal shard that later became that weapon was

discovered missing on January 13, 2016. For these reasons, I cannot find that

Mullins violated due process under Wolff by refusing to consider DePaola’s

proposed witness testimony and documentation.

        I also conclude that allowing Hall to testify about events he had not

personally witnessed did not deprive DePaola of any procedural protection under

Wolff. The DOR listed the names of the officers who performed the searches,

found the metal missing from the table, and found the hidden weapon. If DePaola

wanted to hear their accounts, he could have requested witness statements from

them.     As the supervisory officer, Hall had sufficient knowledge about his

subordinates’ actions and the overall investigation to present the evidence to

Mullins in support of the charge. Wolff did not recognize a constitutional due

process requirement for prison officials to support a disciplinary charge with

eyewitness testimony about the inmate’s charged misconduct.

        2. Impartial Factfinder.

        DePaola next claims that before the hearing began, Mullins displayed bias

against him. Specifically, Mullins allegedly said, “You should have taken the plea

offer.” When DePaola claimed innocence, Mullins allegedly replied, “Its [sic]

your word verses my officers [sic] word, who do you think I’m going to believe?”


                                       -14-
Second Am. Compl. 7, ECF No. 18. During the hearing, Mullins refused to

answer questions about his impartiality. Mullins responded to DePaola’s claim

that he was biased by stating: “DePaola’s due process rights were observed during

the processing of this charge and during the disciplinary hearing.” Mullins Aff. ¶

13, ECF No. 29-1. I agree.

      An inmate facing disciplinary charges has the right to an impartial

decisionmaker. Wolff, 418 U.S. at 571. Prison hearing officers are not held to the

same standard of neutrality as judges in criminal proceedings, however. Allen v.

Cuomo, 100 F.3d 253, 259 (2d Cir. 1996). I must presume that the IHO performed

with honesty and integrity, and as such, for me to find him less than impartial,

“there must be some substantial countervailing reason to conclude that [he was]

actually biased with respect to factual issues being adjudicated.”        Gwinn v.

Awmiller, 354 F.3d 1211, 1220 (10th Cir. 2004)); see Wolff, 418 U.S. at 592

(Marshall, J., concurring) (“Due process is satisfied as long as no member of the

disciplinary board has been involved in the investigation or prosecution of the

particular case, or had any other form of personal involvement in the case.”).

      A presumption of Mullins’ impartiality is supported by the evidence of his

special appointment and regular training for the position. He was not present for

the searches of DePaola’s cell and did not participate in the investigation or the

placement of the disciplinary charge against him.        Mullins’ alleged, general


                                        -15-
comments before the hearing opened do not indicate that he had already heard

specific evidence or decided the case against DePaola.            On the contrary,

throughout the hearing, Mullins ensured that DePaola had received due process —

proper and timely notice, an opportunity to speak with his advisor, request witness

statements, and documentation.      Without more, Mullins’ ultimate decision to

believe the officers’ testimony instead of believing DePaola’s uncorroborated

denial of any involvement with the weapon, does not prove the hearing officer’s

partiality or bias. Brown v. Angelone, 938 F. Supp. 340, 345 (W.D. Va. 1996).

      On the contrary, judging the credibility of participants is a critical part of a

hearing officer’s job, and federal courts do not review the correctness of a

disciplinary hearing officer’s findings of fact. Kelly v. Cooper, 502 F. Supp. 1371,

1376 (E.D. Va. 1980). Such findings will only be disturbed when unsupported by

any evidence, or when wholly arbitrary and capricious. Hill, 472 U.S. at 456.

Mullins’ findings at the close of the disciplinary hearing gave specific, logical

reasons for his finding that DePaola was guilty of removing the metal piece,

forming it into a weapon, and possessing it inside his cell. I find no disputed fact

on which DePaola could show that he lacked an impartial decision maker for his

disciplinary hearing or any respect in which Mullins rendered an arbitrary ruling

on the evidence.




                                         -16-
      3. Disciplinary Appeal.

      DePaola complains that his inability to take notes, personally or through his

advisor, interfered with his right to pursue a disciplinary appeal. This claim has no

constitutional significance. Wolff did not mandate that prison officials provide

inmates with an appeal of disciplinary hearing findings. Brown, 938 F. Supp. at

345. Indeed, the Nebraska prison procedures that the court reviewed in Wolff did

not include an appeal, but the Court did not find this omission to violate due

process. 418 U.S. at 571. Thus, any alleged violations of disciplinary appeal

rights, at most, charge a violation of state law that is not actionable under § 1983.

Riccio v. Cty. of Fairfax, 907 F.2d 1459, 1469 (4th Cir. 1990) (“If state law grants

more procedural rights than the Constitution would otherwise require, a state’s

failure to abide by that law is not a federal due process issue.”).

      4. Disciplinary Fines.

      To the extent that DePaola seeks to challenge the fines as deprivations of his

personal property, his allegations are similarly deficient. A deprivation of property

under a state policy offends due process only where the procedural protections

afforded by officials are insufficient to ensure that deprivations under that policy

are lawful. Zinermon v. Burch, 494 U.S. 113, 128 (1990). A post-deprivation

remedy for mistaken deprivations will suffice where the property interest at stake

is adequately protected by such procedures. Id. Under the VDOC disciplinary


                                          -17-
policy, DePaola incurred a fine only after receiving pre-deprivation notice and a

hearing, and he could and did pursue an appeal of the deprivation. I cannot find

that these pre- and post-deprivation procedures provided were insufficient to

protect any constitutionally significant property interest at stake here.

      Finally, DePaola has no viable § 1983 claim against the defendants about his

disciplinary fines being taken from monies he had received as gifts. He himself

chose to use the VDOC trust account system that includes the potential for his

incurring disciplinary fines that would be used to purchase items unavailable to

him as a segregation inmate.

      For the stated reasons, I find no disputed fact on which DePaola could

establish a violation of his constitutional rights, and I conclude that the defendants

are entitled to judgment as a matter of law as to all of DePaola’s § 1983 claims.

Accordingly, I decline to exercise supplemental jurisdiction over any possible state

law claims he may be seeking to pursue and will dismiss any such claims without

prejudice. See 28 U.S.C. § 1367(c).

                                  III. CONCLUSION.

      For the reasons stated, it is ORDERED as follows:

      1.     The plaintiff’s objections, ECF No. 49, are OVERRULED, and the

      magistrate judge’s Order, ECF No. 46, is AFFIRMED;




                                          -18-
2.    The Defendants’ Motion for Summary Judgment (ECF No. 28) is

GRANTED as to all claims under 42 U.S.C. § 1983; and

3.    Any state law claims are DISMISSED WITHOUT PREJUDICE,

pursuant to 28 U.S.C. § 1367(c).

A separate Judgment will be entered herewith.

                                          ENTER: March 26, 2019

                                          /s/ James P. Jones
                                          United States District Judge




                                   -19-
